Citation Nr: 1220400	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  04-28 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neurological manifestations of a lumbar spine disability in the right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for neurological manifestations of a lumbar spine disability in the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In a September 2003 rating decision, the RO granted service connection for low back strain and rated the disability 20 percent disabling, effective February 16, 2000.  The September 2003 rating decision also denied service connection for radiculopathy of the left leg.  In an April 2007 decision, the Board granted service connection for lumbar spine degenerative disc disease (DDD) and remanded the claim for rating of the lumbar spine disabilities.  

The RO assigned a rating of 20 percent for the combined lumbar spine disabilities in a September 2007 rating decision.  In an August 2008 decision, the Board denied an initial disability rating in excess of 20 percent for the lumbar spine disability.  The Board also granted a separate 10 percent rating for neurological manifestations of a low back disability of the left lower extremity and provided an effective date of September 23, 2002.  The RO subsequently granted service connection in a December 2009 rating decision for paralysis of sciatic nerve of the left lower extremity and assigned the 10 percent rating and the effective date of February 23, 2002.

The Veteran appealed the Board's August 2008 decision to the United States Court of Appeals for Veteran Claims.  In a Joint Motion for Partial Remand, the parties defined the issue on appeal as that part of the August 1, 2008, Board decision which denied entitlement to a rating in excess of 20 percent for a low back disability, to the extent that it denied a rating higher than 10 percent for the neurological manifestation of a low back disability in the left lower extremity and denied a separate 10 percent rating for a neurological manifestation of a low back disability in the right lower extremity.  The remand directed the Board to state its reasons and bases for whether referral of the left leg paralysis of sciatic nerve for extraschedular rating was warranted, and further directed that VA comply with its duty to assist by including all of the Veteran's VA treatment records in his VA claims folder.

The Board remanded these three claims for further development in October 2010.

The issue of entitlement to an earlier effective date for a lumbar spine disability has been raised by the Veteran.  The RO has provided the Veteran with notice regarding the evidence required to substantiate a claim for an earlier effective date, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159 (2011).  Therefore, the Board does not have jurisdiction over that issue.  It is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran essentially contends that he has pain that radiates from his service-connected low back to his right leg.  The Veteran has not specifically submitted a claim for secondary service connection, but rather he has benefited from a Court-created process.  As a result, the normal review process never arose to provide notice regarding how to substantiate a claim for secondary service connection.  

The Veteran is informed herein that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Therefore, the Board finds that notice should be provided to the Veteran regarding secondary service connection.  38 C.F.R. § 3.159(b) (2011).

A remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Compliance with a remand need only be substantial and not strict compliance.  Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Board's October 2010 remand requested that after obtaining VA treatment records and providing the Veteran with a new VA examination, the RO readjudicate the claims.  Consideration was to be given as to whether referral to the Director of Compensation and Pension was warranted for consideration of an extraschedular rating for the Veteran's disabilities.

The Board has carefully reviewed the claims folder and has particularly reviewed the March 2012 supplemental statement of the case and has found that nothing in the record includes any reference or indication of whether VA considered referral of the Veteran's claims for extraschedular consideration.  Moreover, the supplemental statement of the case does not include any statement of pertinent laws and regulations that apply to such a referral.

The Board is cognizant of the RO's grant of total disability benefits due to the Veteran's individual unemployability (TDIU) in a December 2009 rating decision.  The Board notes that TDIU benefits were made effective December 18, 2008.  However, and the potential application of extraschedular rating could begin at the date of service-connection for the left leg neurological disorder on September 23, 2002.  Thus, the allowance of TDIU benefits does not necessarily make referral for extraschedular rating consideration moot.  Accordingly, because VA was specifically directed to provide such consideration, the Board cannot proceed to a decision.

Finally, the Board remands the Veteran's claim for an initial disability rating in excess of 20 percent for service-connected lumbar spine disability is intertwined with the issue of whether referral of the service-connected left leg neurological disorder for extraschedular consideration is proper.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding secondary service connection for his claimed neurological manifestations of a low back disability in the right lower extremity.  38 C.F.R. §§ 3.159(b), 3.310 (2011).  Ensure compliance with all notice requirements.

2.  Then, readjudicate the Veteran's claims, including consideration of whether the Veteran's service-connected disabilities warrant referral to the Director of Compensation and Pension for extraschedular ratings.  If any decision is adverse to the Veteran, issue a supplemental statement of the case.  If the claims are not referred for extraschedular consideration, state why referral was not warranted in a supplemental statement of the case, and include the provisions of 38 C.F.R. § 3.321 in the statement of the case.  Allow the appropriate time for response to the supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

